Citation Nr: 0613076	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  02-01 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1969; from July 1971 to July 1975; and from 
January 1978 to July 1982.  He was on active duty while a 
member of the Reserves from February 1991 to April 1991.  He 
also had 8 years, 1 month, and 18 days of inactive service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in September 2002.  In 
November 2003, the Board remanded the veteran's claim to the 
RO for additional development.  The case has been returned to 
the Board for appellate review.


FINDING OF FACT

The veteran does not have a cervical spine disability 
attributable to his active military service.


CONCLUSION OF LAW

The veteran does not have a cervical spine disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through March 2001, March 2003, and 
December 2004 notice letters, as well as a statement of the 
case (SOC) in January 2002 and a supplemental SOC in February 
2006, the RO notified the veteran and his representative of 
the legal criteria governing his claim, the evidence that had 
been considered in connection with his claim, and the bases 
for the denial of his claim.  After each, they were afforded 
the opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Additionally, the 
notice letters requested the veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his disability.  Consequently, the Board finds that 
the veteran has been put on notice to submit any pertinent 
evidence that he may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claim, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  
Additionally, while the veteran was not notified of the 
criteria for assigning a disability rating or an effective 
date until an April 2006 notice letter, see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), neither of those 
questions is before the Board.  Consequently, a remand of the 
service connection issue is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA North Texas Health Care System.  
The veteran also submitted MRI records from Consultants in 
Radiology.  Additionally, in October 2000 and January 2005, 
the veteran was afforded VA examinations in relation to his 
claim, the reports of which are of record.  Significantly, 
the veteran has not otherwise alleged there are any 
outstanding medical records probative of his claim on appeal 
that need to be obtained.

II.  Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, 
certain chronic diseases, such as arthritis, may be presumed 
to have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty, or at some time after service if 
certain requirements are met as specified in the statutes and 
regulations.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

The veteran contends that neck pain he experienced in service 
is related to his current cervical spine disability.  A 
review of the veteran's service medical records (SMRs) 
reveals that he had complaints of neck pain while in service 
in 1976 and 1978.  However, in each instance, there were no 
findings as to the cause of the neck pain, range of motion 
was within normal limits, and there were no diagnoses of a 
disability.

The veteran, via written statements and hearing testimony, 
also contends that he was injured in 1968 or 1969, while 
participating in a training exercise regarding repelling from 
helicopters.  He states that he hit his head while jumping 
into the helicopter, which compressed his neck, and has 
caused constant neck pain ever since.  The veteran states he 
took Aspirin but never sought out any treatment beyond pain 
medicine.  There are no reports or treatment records 
regarding this event in the record.

All available routine physical examinations in the SMRs 
reflect no complaints of a neck injury.  The veteran's June 
1982 separation examination is normal in all pertinent 
respects.  The box for reporting "recurrent back pain" is 
checked as "no."  The box for "spine" is checked as 
"normal."  Other than the complaints of neck pain, for 
which no definitive diagnosis was given, the SMRs do not 
indicate the veteran suffered from a cervical spine disease 
or injury while in service.  Nevertheless, even assuming a 
cervical spine injury occurred in service, no medical 
professional has provided findings or opinions linking any 
current cervical spine disability to any of the veteran's 
periods of service, and the veteran has not presented or 
alluded to the existence of any such medical evidence or 
opinion.

The only opinion on the matter of a medical nexus between the 
veteran's current cervical spine disability and his time in 
service was provided by the VA examiner who conducted a 
January 2005 examination.  The examiner found that the 
veteran suffered from degenerative disk disease of the 
cervical spine with neck pain, bilateral shoulder radiation, 
moderate disability, and slight progression.  In the report, 
the examiner stated as follows:

The patient has a history of neck trauma in 
1969, but the service record does not show a 
diagnosis of treatment of his neck while in 
the service.  X-rays taken in 2003 were 
negative, although they were just 
conventional X-rays.   The Diagnosis of Disk 
Disease of the Cervical Spine was made on MRI 
in June 2004.  It is less likely than not 
that the current disk disease of the cervical 
spine is secondary to the injury that was 
sustained in the service in 1969.

In an addendum, the examiner went on to state as follows:

This patient had no complaints of a neck 
problem at the time of his discharge 
examination.  He received no treatment during 
his 13 years in the service.  The two 
occasions in which he complained of neck pain 
in 1976 and in 1998 [sic], are the only two 
mentions of neck discomfort while in the 
service.  There was no diagnosis and no 
treatment on either occasion.  The current 
problem of congenital narrowing is indeed 
that of a congenital problem.  The problems 
with disk disease and foraminal narrowing are 
problems which have been evident some 25-30 
years after he was in the service.  It is 
less likely that [sic] not that the current 
problems of Degenerative Disk Disease and the 
stenosis at C4-C5 is secondary to his 
helicopter accident in 1969, and further 
there is no history of a diagnosis or 
treatment for a neck problem while in the 
service.  These current problems with disk 
disease and foraminal compression are due to 
the attrition over time with getting older 
and with his other problems, and are not 
thought to be secondary to the complaints in 
the service, or in particular the accident 
for which there was no diagnosis of [sic] 
treatment in 1969.

The Board accords substantial probative value to the January 
2005 VA examiner's opinion regarding the lack of a nexus 
between in-service injury and the veteran's current cervical 
spine disability.  The examiner attributes the disability to 
age and the passing of time as opposed to any event during 
service.  The opinion is competent, an explanation was 
provided, and it was based on a review of the entire record, 
as well as on examination of the veteran.  Based on this 
opinion, and the lack of evidence to the contrary, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.

Additionally, the medical evidence does not establish that 
any cervical spine arthritis was manifest within one year of 
separation from the veteran's last period of active service.  
As noted above, the first documented post-service diagnosis 
of degenerative disk disease of the cervical spine was in the 
June 2004 MRI report, which was over twenty years after the 
veteran was discharged, and the veteran was not diagnosed 
with arthritis.  Therefore, service connection, on a 
presumptive basis, is not warranted.  See 38 C.F.R. §§ 3.307, 
3.309.  As for the veteran's congenital narrowing, there is 
no suggestion of a chronic worsening during service.  As 
noted above, only twice were complaints made and neither time 
did the veteran have a chronic problem.  Indeed, he had no 
problems when he left service or for several years 
thereafter.  Consequently, the evidence does not suggest a 
worsening of any congenital problem during active military 
service.

The Board has considered the veteran's written contentions 
and hearing testimony with regard to his claim for service 
connection.  While the Board does not doubt the sincerity of 
the veteran's belief that his cervical spine disability is 
related to his time in service, as a lay person without the 
appropriate medical training or expertise, he simply is not 
competent to provide a probative opinion on a medical 
matter-such as the etiology of a current disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("[A] 
layperson is generally not capable of opining on matters 
requiring medical knowledge . . . .").  As such, the 
veteran's assertions cannot provide a basis for a grant of 
service connection.

For all the foregoing reasons, the Board finds that the claim 
for service connection for a cervical spine disability must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim for service connection, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2005); Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a cervical spine disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


